Exhibit 16.1 ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 732. 855.9600 Fax:732.855.9559 www.acsbco.com 330 7th Avenue Suite 202 Iselin, New Jersey 08830 New York, NY10001 212-844-1748 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: Acquavella, Chiarelli, Shuster, Berkower & Co., LLP is the former registered independent accountant of DK Sinopharma, Inc. (the “Company”).We have read the Company’s Current Report on Form 8-K dated December 22, 2010, and are in agreement with the contents of Item 4.01, paragraphs one through five.For the remainder of the Current Report on Form 8-K, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, /s/ Acquavella, Chiarelli, Shuster, Berkower & Co., LLP December22, 2010 New York·New Jersey·Cayman Islands
